Name: 1999/246/EC: Commission Decision of 30 March 1999 approving certain contingency plans for the control of classical swine fever (notified under document number C(1999) 769) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic geography;  economic policy;  agricultural activity;  health
 Date Published: 1999-04-08

 Avis juridique important|31999D02461999/246/EC: Commission Decision of 30 March 1999 approving certain contingency plans for the control of classical swine fever (notified under document number C(1999) 769) (Text with EEA relevance) Official Journal L 093 , 08/04/1999 P. 0024 - 0025COMMISSION DECISIONof 30 March 1999approving certain contingency plans for the control of classical swine fever(notified under document number C(1999) 769)(Text with EEA relevance)(1999/246/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(1), as last amended by Decision 93/384/EEC(2), and in particular Article 14b thereof,Whereas the criteria to be applied mutatis mutandis when drawing up contingency plans for the control of classical swine fever have been laid down in Commission Decision 91/42/EEC(3);Whereas certain Member States have submitted for approval national contingency plans; whereas, after examination these plans fulfil all the criteria laid down in Decision 91/42/EEC and permit the desired objective to be attained subject to an effective implementation;Whereas in order to ensure the plans' effectiveness it is necessary to carry out scenarios studies and simulation exercises;Whereas the contingency plans must be kept up to date on a regular basis;Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The contingency plans for the control of classical swine fever submitted by the Member States listed in Annex I are approved.Article 2This Decision is addressed to the Member States.Done at Brussels, 30 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 47, 21.1.1980, p. 11.(2) OJ L 166, 8.7.1993, p. 34.(3) OJ L 23, 29.1.1991, p. 29.ANNEXBelgiumDenmarkGermanySpainFranceIrelandItalyThe NetherlandsAustriaPortugalFinlandSwedenUnited Kingdom